DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I comprising claims 1 – 16, and including amended dependent claims 17 – 19, in the reply filed on 9/6/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 12, 14, 15 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Stiffness Dependent Separation of Cells in a Microfluidic Device”, PLOS ONE, vol. 8, No. 10, October 15,2013 (Cite no. 2 on page 2 of the IDS (Non-Patent Lit. Doc. section) submitted by Applicant filed 7/10/2020); hereinafter “Wang”) in view of Choi et al. (WO 2013/049860 A1; hereinafter “Choi”).
Regarding claim 1, Wang teaches a method throughout the publication (pages 1 – 9) comprising: 
providing a cell medium comprising cells to a microfluidic device comprising ridges and a wall (the side or top wall of the channel containing the periodic array of ridges; figure 1), and an expansion region; 
wherein the ridges extend toward the wall and define compression gaps (the gap between the ridges and the bottom channel wall, page 2) between the ridges and the wall (figures 1B, 1C and 1E); and
passing the cell medium through at least a portion of the microfluidic device comprising the compression gaps (pages 1 and 2; figure 1; Cell Separation section, page 3); 
wherein the ridges affect separation of the cells based on viscoelasticity (cell stiffness) of the cells, wherein the viscoelasticity corresponds to an ability of the cells to pass through the compression gaps (pages 1 and 2); and 
collecting the cell medium (via the stiff cell outlet; figure 1) downstream from the periodic array of ridges.
Wang does not specifically teach a microfluidic device further comprising an expansion region disposed downstream from the ridges.
However, Choi teaches a related cell sorting method and device employing hydrodynamic focusing comprising an expansion region positioned after a sorting channel (paragraph [0126]; figure 6). Consequently, as evidenced by Choi, the incorporation and use of an expansion region after the sorting channel with the Wang device to assist in managing the exiting flow of the sorted cells would have been considered to be suitable and predictable to a person of ordinary skill in the art. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.).  The Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.”  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide an expansion region disposed downstream from the periodic array of ridges.


Regarding claim 2, Wang teaches the method of  claim 1, wherein the ridges cause separation of the cells into sorted portions based on the viscoelasticity of the cells (cells are separated into subpopulations  based on the variation in mechanical stiffness (viscoelasticity) between individual cells; page 1; second paragraph); and wherein collecting comprises collecting the sorted portions of the cell medium downstream from the expansion region (cells are collected after exiting the ridged array in the stiff cell outlet, wherein the expansion region would be positioned after the ridged array before the outlets; figure 1, page 2); and optionally wherein the ridges further cause the separation of the cells into the sorted portions based on the viscosity of the cells  and/or cell size (cells are separated into subpopulations  based on the variation in mechanical stiffness (viscoelasticity) between individual cells; page 1; second paragraph; Wang also demonstrated the enrichment of cells having differences in both cell size and cell stiffness (viscoelasticity); page 6, right column, first paragraph).
Regarding claim 3, Wang teaches the method of  claim 2, wherein the microfluidic device further comprises a first outlet and a second outlet; wherein collecting the sorted portions of the cell medium comprises collecting a first one of the sorted portions into the first outlet and collecting a second one of the sorted portions into the second outlet; and wherein the viscoelasticity of the cells in the first one of the sorted portions is different from the viscoelasticity of the cells in the second one of the sorted portions (cells are collected in a first outlet (for stiff cells) and a second outlet (for soft cells) depending on their mechanical stiffness (viscoelasticity); figure 1B). 
Regarding claim 4, Wang teaches the method of claim 2, further comprising flowing a sheath fluid into the microfluidic device such that the sheath fluid hydrodynamically focuses the cell medium prior to passing the cell medium through the portion of the microfluidic device comprising the compression gaps (cells are focused with a sheath fluid coming through via two sheath inlets before entering the microfluidic channel comprising the ridges and the compression gaps; figure 1Cs and 1E).
Regarding claim 5, Wang teaches  the method of claim 2, wherein the ridges are diagonally-oriented relative to a central axis of the microfluidic device, corresponding to a general flow direction of the cell medium through the microfluidic device (figure 1B, bottom figure).
Regarding claim 6, Wang teaches the method of  claim 2, wherein the ridges extend parallel to each other (figure 1B, bottom figure).
Regarding claim 7, Wang teaches the method of claim 2, wherein each of the ridges is straight (figure 1B, bottom figure).
Regarding claim 8, Wang teaches the method of  claim 2, wherein a cross-sectional profile of each of the ridges is one of rectangular, cylindrical, trapezoidal, or triangular ( the ridges appear rectangular in figure 1B, bottom figure).
Regarding claim 9, Wang teaches the method of  claim 2, wherein a thickness of each of the ridges is from about 7 to about 30 microns (the thickness or width of the ridges is specified as being 20 µm; figure 1 description).
Regarding claim 10, Wang teaches the method of  claim 2, wherein the microfluidic device comprises polydimethylsiloxane (PDMS) and a glass substrate (glass slide) (Microfluidic Device Fabrication section, page 8).
Regarding claim 11, Wang teaches the method of  claim 3, wherein the first outlet and the second outlet are hydrodynamically balanced (the continuous flow separation strategy implies that the flow coming out of the outlets is equal or balanced since the sorted cells are continuously collected at both outlets; e.g., page 8, left column, second paragraph).
Regarding claim 12, Wang does not specifically teach the method of  claim 3, wherein the first outlet comprises a first flow apportionment region; and wherein the second outlet comprises a second flow apportionment region, larger than the first flow apportionment region. However, depending upon the relative difference in cell subpopulation (soft versus stiff cells) being collected, it would have been obvious to a person of ordinary skill in the art to provide an adjusted flow rate or apportionment to prevent clogging of the device. The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the first outlet comprises a first flow apportionment region; and wherein the second outlet comprises a second flow apportionment region, larger than the first flow apportionment region.
Regarding claim 14, Wang teaches the method of  claim 4, wherein flowing the sheath fluid into the microfluidic device is initiated prior to providing the cell medium to the microfluidic device; and wherein the cell medium is provided to the microfluidic device after the sheath fluid establishes a laminar flow (hydrodynamic focusing implies that laminar flow is established with the two sheath fluid streams prior to introduction of the sample stream containing the cell medium; Cell Separation Parameters section, page 4).
Regarding claim 15, Wang teaches the method of  claim 4, wherein the microfluidic device further comprises a cell flow inlet (cell inlet; figure 1B) and one or more sheath flow inlets (top and bottom sheath inlets; figure 1B, page 2); wherein providing the cell medium to the microfluidic device comprises flowing the cell medium through the cell flow inlet; and wherein flowing the sheath fluid into the microfluidic device comprising comprises flowing the sheath fluid through the one or more sheath flow inlet.
Regarding claim 17, Wang teaches the method of claim 1, wherein each adjacent pair of the ridges is separated by a ridge spacing (figure 1B, bottom figure), wherein the ridges cause compression of the cells based on the viscoelasticity of the cells; and wherein each of the ridge spacings allow relaxation of the cells based on the viscoelasticity of the cells (the compressive ridges cause the periodic compression of the cells; pages 1 and 2).
Regarding claim 18, Wang teaches the method of claim 17, wherein a length of each of the ridge spacings is between 50 micrometers and 1,000 micrometers (the spacing L of the ridge period is 78.3 µm; figure 1 description, page 2).
Regarding claim 19, Wang teaches the method of claim 17, wherein a length of each of the ridge spacings is selected based on variations of the viscoelasticity of the cells (the dimensional parameters of the periodic array of rigid diagonal ridges is selected base on the cell viscoelasticity (mechanical stiffness) and size (cell diameter); pages 1 and 2; figure 1 description; page 5).
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Stiffness Dependent Separation of Cells in a Microfluidic Device”, PLOS ONE, vol. 8, No. 10, October 15,2013 (Cite no. 2 on page 2 of the IDS (Non-Patent Lit. Doc. section) submitted by Applicant filed 7/10/2020); hereinafter “Wang”) and Choi et al. (WO 2013/049860 A1; hereinafter “Choi”), and further in view of   Di Carlo et al. (US 2012/0315690 A1; hereinafter “Di Carlo”).
Regarding claim 13, Wang does not specifically teach the method of  claim 3, wherein at least one of the first outlet or the second outlet comprises a flow balancing region having a serpentine architecture.
However, Di Carlo teaches a cell sorting system and method incorporating the use of a flow balancing region comprising a fluidic resistor 32 comprising a serpentine channel connecting to an outlet after the downstream expanding region (paragraph [0013]; figure 1d). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.).  The Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.”  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein at least one of the first outlet or the second outlet comprises a flow balancing region, having a serpentine architecture.
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Stiffness Dependent Separation of Cells in a Microfluidic Device”, PLOS ONE, vol. 8, No. 10, October 15,2013 (Cite no. 2 on page 2 of the IDS (Non-Patent Lit. Doc. section) submitted by Applicant filed 7/10/2020); hereinafter “Wang”) and Choi et al. (WO 2013/049860 A1; hereinafter “Choi”), and further in view of Liu et al. (WO 2005/108963 A1; hereinafter “Liu”).
Regarding claim 16, modified Wang does not specifically teach the method of claim 15, wherein the one or more sheath flow inlets are positioned upstream from the cell flow inlet.
However, Liu teaches a related microfluidic cell sorter system wherein the sheath flow inlet (focus well 14) is positioned upstream from the cell flow inlet (inlet well 12) (figure 1). The use of this alternative configuration for positioning the sheath flow inlet and the cell inlet would have been considered to be suitable and predictable to a person of ordinary skill in the art. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.).  The Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.”  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the one or more sheath flow inlets are positioned upstream from the cell flow inlet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796